


116 HR 8069 IH: Protect Conservation Funds Act of 2020
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8069
IN THE HOUSE OF REPRESENTATIVES

August 18, 2020
Mr. Cook (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To prohibit the Secretaries of Commerce and of the Interior from issuing grants for the conservation of a species that is listed as endangered under a State law that is not consistent with certain Federal standards, and for other purposes.


1.Short titleThis Act may be cited as the Protect Conservation Funds Act of 2020. 2.Restrictions on conservation grants (a)In generalNotwithstanding any other provision of law, the Secretary of Commerce and the Secretary of the Interior may only issue a grant for the conservation of a species or the habitat of a species that is listed as threatened or endangered under State law if—
(1)such listing meets the requirements described for listing a species in section 424.11(d) of title 50, Code of Federal Regulations; or (2)such species is listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(b)CertificationThe Secretary of Commerce and the Secretary of the Interior shall require the recipient of any grant subject to subsection (a) to submit a certification that such recipient will not use funds received from such grant to conserve a species or the habitat of a species if such species does not meet the requirements described in such subsection. (c)Misuse of fundsA grant recipient that uses funds in a manner inconsistent with the certification described in subsection (b) shall be required to return funds used in such manner to the Federal Government.

